DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites "determining that the user is not hosting on the accommodation management system."  However, base claims 1 and 6 appear to require the opposite—that the user is hosting on the accommodation management system.  Due to this confusion, the public is not properly apprised as to what would constitute infringement of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: determining an event will occur, on a future date, in a geographic region in which a user has registered; determining an estimated hosting value of the user hosting a guest user during the event; identifying a listing for an accommodation that was added to a wish list by the user, the listing having a reservation criterion; and responsive to determining that that the estimated hosting value satisfies the criterion, outputting a prompt to the user to host the guest user during the event, the prompt specifying the listing.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the potential hosting behaviors of persons and prompting the creation of a commercial hosting relationship between the persons and their guests (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities). 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring hosting information presented to a user based on, e.g., event data or value data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of event hosting values, then displaying the results).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (accommodation management system, one or more processors configured to execute instructions, computer readable medium configured to store instructions, the instructions when executed by a processor cause the processor to perform operations—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (accommodation management system, one or more processors configured to execute instructions, computer readable medium configured to store instructions, the instructions when executed by a processor cause the processor to perform operations—see published Specification ¶¶ 0022, 0104-07 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract organizing of human activities without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Claims 2 and 11-12 add a generic interface with an interactable object (e.g., a simple interface button), and claims 4 and 9 generically recite machine learning.  These merely serve to further limit the general link to a particular technological environment/field-of-use. 

Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (interface with an interactable object (e.g., a simple interface button)—see ¶¶ 0063-64, 93-94 describing this at a high level of generality; machine learning—see ¶ 0049, 57, 59 ("machine learning algorithms, such as neural network, random forest or any other supervised learning algorithms may be used")).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

In addition to being directed to an abstract idea, claim 20 does not fall within any of the categories of patentable subject matter.  Claim 20 is directed to a "computer readable medium configured to store instructions."  The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The Specification does not explicitly define the term "computer readable medium."  It merely provides some non-limiting examples of computer readable media (¶¶ 0107-08 of the published application).  None of the terms on their own merits explicitly exclude the inclusion of transitory media in the scope of the claims.  In the data processing field, the term "storage" is increasingly being used for both transitory and non-transitory media often enough for the broadest reasonable interpretation of a storage medium to include signals.  As such, the broadest reasonable interpretation of these claims includes forms of non-transitory media as well as transitory propagating signals.  Propagating signals, carrier waves, and other transitory media are not statutory subject matter under § 101 because they are not in any of the four statutory categories of invention.  In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Accordingly, as the claims encompass non-statutory subject matter, they are rejected under § 101.  Examiner recommends modifying the claim to require that the medium is "non-transitory" in order to overcome this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, and 14-20 of copending Application No. 16/796,810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims recite the same limitations, albeit with slightly different wording and more narrowly.  The difference between the application claims and the reference application claims lies in the fact that the reference application claims include more elements and are thus more specific.  Thus the invention of claims 1-2, 7-8, and 14-20 of the reference application is in effect a "species" of the "generic" invention of the application claims 1-5, 7, and 17-20.  A generic invention is "anticipated” by the "species."  In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-5, 7, and 17-20 are anticipated by claims 1-2, 7-8, and 14-20 of the reference application, it is not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the rejection is provisional, a complete reply to this Office Action must contain a substantive response (by way of amendment to overcome the provisional rejection, specific arguments explaining why the provisional rejection was made in error, or by filing a Terminal Disclaimer).  See MPEP 804(I)(B)(1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christensen, et al., U.S. Pat. Pub. No. 2021/0125210 (Reference A of the attached PTO-892) relates to event hosting recommendation management.
Agarwal, et al., U.S. Pat. Pub. No. 2021/0118071 (Reference B of the attached PTO-892) relates to event hosting recommendation management.
Rice, et al., U.S. Pat. Pub. No. 2020/0210906 (Reference C of the attached PTO-892) relates to event hosting recommendation management.
Ye, et al., U.S. Pat. Pub. No. 2020/0184580 (Reference D of the attached PTO-892) relates to event hosting recommendation management.
Lkhamsuren, U.S. Pat. Pub. No. 2020/0126129 (Reference E of the attached PTO-892) relates to event hosting recommendation management.
Cheng, et al., U.S. Pat. Pub. No. 2018/0053129 (Reference F of the attached PTO-892) relates to event hosting recommendation management.
Goldstein, U.S. Pat. Pub. No. 2017/0178259 (Reference G of the attached PTO-892) relates to event hosting recommendation management.
Ifrach, et al., U.S. Pat. Pub. No. 2016/0098649 (Reference H of the attached PTO-892) relates to event hosting recommendation management.
Greystoke, et al., U.S. Pat. Pub. No. 2015/0199754 (Reference I of the attached PTO-892) relates to event hosting recommendation management.
Abhyanker, U.S. Pat. Pub. No. 2015/0161719 (Reference J of the attached PTO-892) relates to event hosting recommendation management.
Xie, et al., U.S. Pat. Pub. No. 2014/0257924 (Reference K of the attached PTO-892) relates to event hosting recommendation management.
Abhyanker, U.S. Pat. Pub. No. 2014/0100900 (Reference L of the attached PTO-892) relates to event hosting recommendation management.
Sims, et al., Dynamic pricing and benchmarking in AirBnB, Proceedings of the 24th UK Academy for Information Systems (UKAIS) International Conference, 2019, pgs. 517-545 (Reference U of the attached PTO-892) relates to event hosting recommendation management. 
Ye, et al., Customized Regression Model for Airbnb Dynamic Pricing, KDD ’18: The 24th ACM SIGKDD International Conference on Knowledge Discovery & Data Mining, Aug. 19-23, 2018, pgs. 932-940 (Reference V of the attached PTO-892) relates to event hosting recommendation management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628